[LETTERHEAD OF VANTAGE DRILLING COMPANY] March 4, VIA EDGAR AND FACSIMILE United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Mail Stop Attn: Laura Nicholson Re: Vantage Drilling Company Rule 477 Application for Withdrawal of Registration Statement on Form S-3 Initially filed on July 9, 2008 File No. 333-152228 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), Vantage Drilling Company (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the
